     Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 1 of 34
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                  IN THE UNITED STATES DISTRICT COURT                   July 31, 2020
                  FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                           HOUSTON DIVISION

DERRICK MORRIS,                        §
TDCJ #2082536,                         §
                                       §
                  Petitioner,          §
                                       §
v.                                     §
                                       §       CIVIL ACTION NO. H-19-4189
LORIE DAVIS, Director,                 §
Texas Department of Criminal           §
Justice - Correctional                 §
Institutions Division,                 §
                                       §
                  Respondent.          §


                      MEMORANDUM OPINION AND ORDER


      Derrick Morris has filed a Petition for a Writ of Habeas
Corpus by a Person in State Custody under 28 u.s.c.                     §    2254

("Petition") (Docket Entry No. 1), challenging a conviction that was
entered against him in Harris County, Texas.               Morris has also
provided Petitioner's Memorandum of Law in Support of His 2254
Application for Writ of Habeas Corpus ("Petitioner's Memorandum")
(Docket Entry No. 2).         Now pending is Respondent's Motion for
Summary Judgment with Brief in Support ("Respondent's MSJ") (Docket
Entry No. 11).      Morris has filed a Traverse in response (Docket
Entry No. 15).     After considering all of the pleadings, the state
court record,     and the applicable law,          the   court will grant
Respondent's MSJ and dismiss this action for the reasons explained
below.
         Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 2 of 34



                                          I.   Background

           A     grand      jury   returned     an     indictment   against   Morris   in

Harris County Case No. 1454000, charging him with assault involving
domestic violence. 1               A   person commits assault if he intentionally,
knowingly, or recklessly causes bodily injury to another. See Tex.

    Penal Code§           22.0l(a)(1).     The offense is elevated for purposes of

punishment from a Class A misdemeanor to a third-degree felony if
the assault involves domestic violence against a family member,
household member, or someone with whom the assailant is involved in
a romantic or "dating relationship" as defined by §§                            71.003,

    71.005,          or   71.0021(b)     of    the   Texas   Family   Code.

§       22.0l(b)(2).         The offense is elevated to a second-degree felony

if it is shown at trial that the defendant had a previous
conviction for assault involving domestic violence.

    §   22.0l(b-3).
           The indictment against Morris in Case No. 1454000 was enhanced
for purposes of punishment with allegations that he was a repeat
offender with a prior conviction for assault involving domestic
violence and that he also had two other felony convictions for
aggravated assault and retaliation.2                      The complainant, with whom

Morris had a romantic relationship, testified at trial that Morris
approached her while she was waiting for the bus and forced her


      See Indictment, Docket Entry No. 12-26, p. 68. For purposes
           1

of identification, all page numbers refer to the pagination
imprinted by the court's Electronic Case Filing ("ECF") system.
           2
               Id.
                                                 -2-
    Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 3 of 34



into his car because he was angry with her. 3          He then punched her

repeatedly and threatened to kill her, placing her in fear for her
life until she was able to escape. 4         A jury in the 232nd District
Court for Harris County found Miller guilty as charged of assault
involving domestic violence. 5
     During the punishment phase of the trial, the State presented

evidence that Morris had several prior convictions. 6 One of those
convictions was for assault involving             domestic   violence that
occurred in 2007 against Nicole Miller, who testified that she and
Morris were "common-law married. " 7         Although Miller denied that

Morris assaulted her and attempted to blame the attack on an
"unknown"     assailant, 8   the   State   presented   her   prior   written
statement to police, which described a brutal assault. 9          The State
also presented evidence that Morris had pled guilty to the charges
of assault involving domestic violence against Miller, 10 in which


     3
      Court Reporter's Record,        vol. 3,     Docket Entry No.    12-17,
pp. 86-90.
     4
         See id. at 90-92.
     5
         Court Reporter's Record, vol. 4, Docket Entry No. 12-18, p. 4.
     6
         Id. at 13-15.
     7
      Court Reporter's Record,        vol.   5,   Docket Entry No.   12-19,
pp. 4-5.


     9
         Id. at 25-27.
      Judgment of Conviction by Court - Waiver of Jury Trial, Case
     10

No. 1153551, Docket Entry No. 12-22, p. 68.
                                     -3-
    Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 4 of 34



she was hospitalized with a broken arm and severe facial injuries. 11

In addition, the State presented evidence that Morris had been
charged with aggravated kidnapping in a case that involved another

former     girlfriend,      Aurtedshia   Williams. 12      Although           Williams
testified that she "did not remember" the incident,                 13
                                                                          the State
presented     testimony     from   a   police   officer    who   responded         to
Williams's report that she had been kidnapped by Morris and noted
that she was injured. 14 At the close of the punishment proceeding,
the jury found that the enhancement allegations listed in the
indictment         were   true   and   sentenced      Morris   to        50    years'
imprisonment. 15
     On direct appeal Morris argued that (1) the trial court erred
by denying his motion for a mistrial during the punishment phase of

the trial after the State violated Brady v. Maryland, 83 S. Ct.
1194 (1963), by failing to disclose an affidavit from Miller, in

which she stated that she did not want to pursue charges against
Morris and attempted to recant her accusation of assault against
him; and     (2)   the trial court erred by allowing the State to call


     1
      Court Reporter's Record,
      1                                  vol.   5,    Docket Entry No. 12-19,
pp. 7, 12, 26 .
      Court Reporter's Record, vol. 4, Docket Entry No. 12-18,
     12

pp. 74-75.


     14   Id. at 78.
     15
          Judgment of Conviction by Jury,            Docket Entry No.          12-26,
p. 75.
                                       -4-
    Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 5 of 34



Miller as a witness solely to impeach her testimony with a prior

inconsistent statement about whether Morris had assaulted her
previously. 16     An intermediate court of appeals rejected both
arguments after summarizing the evidence and issues raised by

Morris, as follows:
     The complainant, S. Rose, worked as a teacher in Harris
     County. Although appellant Derrick Morris had a
     common-law marriage with another woman, Rose dated him
     for over two years before they ended their relationship.
     About three months later, Morris called Rose numerous
     times while she was at work.     Rose left work without
     answering the phone calls.    After leaving work, while
     Rose was waiting at a bus stop, Morris approached in his
     car and got out. He punched Rose and forced her into the
     car. Morris punched Rose several more times in the car,
     and he threatened to kill her.
     Afraid for her life, Rose jumped out of the moving car
     and ran across an open field to a discount store. Morris
     followed in his vehicle, across the field, and then he
     chased her on foot into the store. At the store, several
     bystanders intervened and stopped Morris from removing
     Rose from the store. Morris then fled the scene before
     police arrived.
     A grand jury indicted Morris for the offense of assault
     on a family member, second offense. The indictment
     included two enhancement paragraphs alleging that Morris
     previously had been convicted of aggravated assault and
     retaliation. After a trial on the merits, a jury
     convicted Morris of assault on a family member.
     During the trial's punishment phase, the State called
     several witnesses to testify about Morris's previous
     felony convictions. A fingerprint expert testified that
     Morris's fingerprints matched those found on the
     judgments, including a previous conviction for assault on
     a family member in 2007.
     Following the testimony of the fingerprint expert, the
     State called Morris's common-law wife, Nicole Miller, to


     16
          Brief for Appellant, Docket Entry No. 12-7, p. 9.
                                    -5-
Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 6 of 34



 testify about her role in the 2007 conviction for assault
 on a family member. Miller initially testified that an
 unknown assailant attacked her and that when interviewed
 in the hospital following the assault, she told police it
 was an unknown person. The State then asked if she ever
 told the police a different story. Defense counsel
 objected, contending that the State had called Miller
 solely for the purpose of impeaching her with a prior
 inconsistent statement. The trial court overruled this
 objection, and the State asked to designate Miller as a
 hostile witness. Miller testified that she had given a
 statement to the police alleging that Morris was the
 attacker. She further testified that the reason she told
 police that Morris attacked her was because she "was
 upset" and had "found out he had moved on, was happy,"
 while she "was not." Miller affirmatively stated that
 Morris never attacked her.
 On cross-examination, Miller testified about her
 relationship with Morris and how much he meant to her.
 She also testified that she gave a written statement to
 the police about the assault in 2007.       On redirect
 examination, the State offered into evidence the written
 statement, dated November 13, 2007, in which Miller
 alleged that Morris was the person who attacked her.
 In addition to Miller, the State called several other
 witnesses during the punishment phase. The complainant,
 Rose, and her mother testified about an incident that
 occurred after the charged offense.       Morris came to
 Rose's apartment, kicked in the door, and threatened them
 with a gun.     The State also called several police
 officers    who   testified    about    other    criminal
 investigations involving Morris.
 While the jury deliberated on punishment, Morris moved
 for a mistrial based on an alleged Brady violation. He
 argued that the State had withheld another statement
 written by Miller about the 2007 assault, an affidavit
 dated May 23, 2008, as well as a Brady notice filed in
 the course of the prosecution of that offense. The Brady
 notice disclosed that in an August 21, 2007 conversation
 with a police officer, Miller "insisted" that Morris "did
 not assault her, that she was robbed by an unknown person
 and wanted nothing more to do with the case."      In the
 2008 affidavit, Miller averred that Morris was not the
 person who attacked her in 2007. The affidavit included
 Miller's reasons why she told the police Morris had
 attacked her. These reasons included, among others, that

                                -6-
    Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 7 of 34



     she was "depressed," she "blamed him for what happened"
     to her, and she "wanted him to feel the same way." After
     a hearing, the trial court denied Morris's motion for a
     mistrial.

Morris v. State, 530 S.W.3d 286, 288-89 (Tex. App. - Houston (1st
Dist.] 2017). 17     Thereafter, the Texas Court of Criminal Appeals
refused Morris's petition for discretionary review.

     Morris challenged his conviction by filing an Application for
a Writ of Habeas Corpus Seeking Relief From Final Felony Conviction
Under [Texas] Code of Criminal Procedure, Article 11.07 ("State
Habeas Application") with the trial court. 18        Morris argued that he
was entitled to relief because he was denied effective assistance
of counsel when his trial attorney failed to: (1) "raise [a] Brady
violation      against    the   State"   regarding   Miller's    affidavit;
(2) "conduct an independent investigation into the facts of the
case" where Miller's prior statements were concerned; (3) object to
Miller's testimony about her prior "inconsistent statements"; and
(4) "file any motion in limine" to exclude evidence of his prior
"bad acts."19      The state habeas corpus court entered findings of
fact and concluded that Morris was not entitled to relief on any of
his claims.20 The Texas Court of Criminal Appeals agreed and denied


     17
          Judgment and Opinion, Docket Entry No. 12-3, pp. 1-21.
     18   State Habeas Application, Docket Entry No. 12-24, pp. 5-22.
     19
          Id. at 10-16.
      State's Proposed Findings of Fact, Conclusions of Law, and
     20

Order ("Findings and Conclusions"), Docket Entry No. 12-26, pp. 37-
42.
                                     -7-
    Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 8 of 34



relief without a written order based on the state habeas corpus

court's findings.21

        Morris now contends that he is entitled to federal habeas
relief from his conviction under 28 U.S.C. § 2254 for the following
reasons:

        1.      He was denied effective assistance of counsel when
                his trial attorney failed to object when the State
                called a witness to impeach Nicole Miller as a
                "subterfuge to introduce inadmissible evidence
                during punishment."
        2.      The Texas Court of Criminal Appeals unreasonably
                upheld the denial of his motion for mistrial based
                on a Brady violation during the punishment phase of
                the trial.
        3.      The state habeas corpus court unreasonably held
                that trial counsel was not ineffective for failing
                to conduct an independent investigation of the
                facts of the case.
        4.      He was denied effective assistance when his trial
                counsel failed to object to "extraneous offense
                evidence" during the punishment phase by arguing
                that the prejudice outweighed its probative value.22
The respondent argues that Morris's ineffective-assistance claims
(Claims 1, 3, and 4) are procedurally barred because he now

includes several new legal theories and supporting facts that were


        21
             Action Taken on Writ No. 90,126-01, Docket Entry No. 12-24,
p. 1.
      Petition, Docket Entry No. 1, pp. 6-7. The court notes that
        22

Morris proceeds pro se in this case.       As such, the court has
construed all of his pleadings under a less stringent standard than
those drafted by lawyers. See Haines v. Kerner, 92 S. Ct. 594, 596
(1972) (per curiam); see also Erickson v. Pardus, 127 S. Ct. 2197,
2200 (2007) ("A document filed pro se is 'to be liberally
construed[.]'") (quoting Estelle v. Gamble, 97 S. Ct. 285, 292
(1976)).
                                     -8-
      Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 9 of 34



not presented previously or exhausted in state court as required

before seeking federal review.23 The respondent argues further that
all of Morris's claims are without merit and that he is not

entitled to relief. 24


                             II.   Standard of Review

       A habeas corpus petition filed by a state prisoner may not be
granted in federal court unless the petitioner has first "exhausted
the remedies available in the courts of the State."                    28 u.s.c.
§   2254(b) (1) (A).     Where a petitioner's claims have been adjudicated
on the merits in state court, a federal habeas corpus court may not
grant relief unless the adjudication "resulted in a decision that

was contrary to,          or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court
of the United States[.]"           28 U.S.C.   §   2254(d) (1).   Likewise, if a
claim presents a question of fact,                 a petitioner cannot obtain
federal habeas relief unless he shows that the state court's
decision "was based on an unreasonable determination of the facts
in light of the evidence presented in the State court proceeding."
28 U.S.C.      §   2254(d) (2).
       The legal standard established by           §   2254(d) "imposes important
limitations on the power of federal courts to overturn                        the
judgments of state courts in criminal cases."                 Shoop v. Hill, 139


       23
            Respondent's MSJ, Docket Entry No. 11, pp. 6-10.
       24
            Id. at 11-30.
                                        -9-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 10 of 34



S. Ct. 504, 506 (2019).       Under this highly deferential standard,

"[a]    state    court's   decision     is   deemed   contrary     to   clearly
established federal law if it reaches a legal conclusion in direct
conflict with a prior decision of the Supreme Court or if it
reaches a different conclusion than the Supreme Court on materially
indistinguishable facts." Matamoros v. Stephens, 783 F.3d 212, 215
(5th Cir. 2015) (citations and internal quotation marks omitted).
To constitute an "unreasonable application of" clearly established
federal   law,    a   state   court's    holding      "must   be   objectively
unreasonable, not merely wrong; even clear error will not suffice."
Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (quoting White v.
Woodall, 134 S. Ct. 1697, 1702 (2014)).         "To satisfy this high bar,
a habeas petitioner is required to 'show that the state court's
ruling on the claim being presented in federal court was so lacking
in justification that there was an error well understood and
comprehended in existing law beyond any possibility for fairminded
disagreement.'"       Id. (quoting Harrington v. Richter, 131 S. Ct.

770, 786-87 (2011)).
       A state court's factual determinations are also entitled to
"substantial deference" on federal habeas corpus review. Brumfield
v. Cain, 135 S. Ct. 2269, 2277 (2015); Wood v. Allen, 130 S. Ct.
841, 849 (2010) (noting that "a state-court factual determination
is not unreasonable merely because the federal habeas court would
have reached a different conclusion in the first instance").                 A
state court's findings of fact are "presumed to be correct" unless

                                      -10-
     Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 11 of 34



the petitioner rebuts those findings with "clear and convincing

evidence."      28 U.S.C.   §   2254 (e) (1). The presumption of correctness
extends not only to express factual findings, but also to implicit
or   "'unarticulated findings which are necessary to the state
court's conclusions of mixed law and fact.'"                  Murphy v. Davis, 901
F.3d 578, 597 (5th Cir. 2018) (quoting Valdez v. Cockrell, 274 F.3d

941, 948 n.11 (5th Cir. 2001)).


                                 III.     Discussion

A.    The Brady Claim (Claim 2)

      Morris contends that the trial court erred by failing to grant
a mistrial based on his objection that the State violated Brady v.
Maryland,      83 S. Ct. 1194            (1963),   by failing to disclose an
affidavit from Miller, which stated that she did not wish to pursue
the charges that resulted in Morris's previous conviction for
assault involving domestic violence. 25                 The respondent argues that
this claim is meritless for the same reasons articulated by the
intermediate state court of appeals that rejected it on direct
appeal and that Morris is not entitled to relief under the legal
standard found in 28 U.S.C.          §    2254 (d).26
      To prove a Brady claim, a petitioner "must show three things:
(1) the evidence at issue is favorable to the defense,                     either
because it is exculpatory or impeaching,                      (2) the prosecution

      Petition, Docket Entry No. 1, p. 6; Memorandum, Docket Entry
      25

No. 2, pp. 13-14.
      26
           Respondent's MSJ, Docket Entry No. 11, pp. 24-30.
                                          -11-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 12 of 34



suppressed the evidence, and (3) the evidence is material."          Murphy

v. Davis, 901 F.3d 578, 597 (5th Cir. 2018) (citing United States
v. Brown,   650 F.3d 581,    587-88 (5th Cir. 2011)).          "Suppressed
evidence is material 'if there is a reasonable probability that,
had the evidence been disclosed to the defense, the result of the
proceeding would have been different.'"       Id. (quoting United States

v. Bagley, 105 S. Ct. 3375, 3383 (1985)).
     In conducting its review under the deferential standard found

in 28 U.S.C. § 2254(d), this court looks to the last reasoned state
judgment that considered and rejected the petitioner's federal
claim.    See Ylst v. Nunnemaker, 111 S. Ct. 2590, 2594 (1991); see
also Wilson v. Sellers, 138 S. Ct. 1188, 1193-94 (2018).          Morris's
Brady claim was rejected previously by the intermediate state court
of appeals, which addressed the issue at length and concluded that
Miller's affidavit was not "material" for purposes of making a

Brady claim.    Morris v. State, 530 S.W.2d 286, 294 (Tex. App.
Houston [1st Dist.] 2017, pet. ref'd).       This court will not repeat
the lengthy discussion articulated by the state court of appeals,
which is set forth in the published opinion that affirmed Morris's
conviction and in Respondent's MSJ. 27 It is sufficient to note that
the court of appeals held that the affidavit was not material and
that there was no Brady violation because the jury was presented
with the same information during Miller's testimony:



      Id. (quoting Morris, 530 S.W.3d at 290-94 (numerous internal
     27

footnotes omitted)).
                                  -12-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 13 of 34



     The jury was presented with materially the same
     inform�tion through Miller's testimony disputing Morris's
     identity as her attacker as was also contained in her
     affidavit.[] Considering the marginal additional value
     of the affidavit as balanced against the entire body of
     evidence informing the jury's punishment determination,
     including evidence that Morris pleaded guilty to the
     charge that he assaulted Miller, we hold that there was
     not a 'reasonable probability' that the outcome of the
     punishment phase would have been different had the
     affidavit been available to the defense for use at
     trial.[] When suppressed Brady material had no reason­
     able probability of affecting the trial, it was not
     'material' in the sense relevant to Brady.[] We conclude
     that the unavailability of Miller's 2008 affidavit to the
     defense did not undermine the fairness of the trial or
     confidence in the outcome. Thus the trial court did not
     abuse its discretion in denying a mistrial, and we
     overrule Morris's first issue.
Morris, 530 S.W.3d at 294 (footnotes omitted).
     The record reflects that Morris, who was common-law married to
Miller at the time of his trial,          likely knew that Miller had
recanted her allegations of assault against him in connection with
the charges that were filed against him previously.           As the State
noted in response to trial counsel's Brady objection, it was no
secret that Morris was initially charged with aggravated assault
involving serious bodily injury to Miller in that case, but that
those charges were ultimately reduced to a Class A misdemeanor
assault involving domestic violence due to Miller's lack of
cooperation during the prosecution. 28
     More importantly, the record confirms that Miller insisted
multiple times during her testimony that the attack perpetrated by


      Court Reporter's Record, vol. 6, Docket Entry No. 12-20,
     28

pp. 4-5.
                                   -13-
     Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 14 of 34



Morris was committed by an "unknown assailant" and that Morris
"never" assaulted her, despite her prior inconsistent statements to

police and the fact that Morris pled guilty to the charges against
him for assault involving domestic violence.29                Based on this
record, Morris does not demonstrate that there is a reasonable

probability that the result of his trial would have been different
if   Miller's    affidavit,     which   contained     the   same   sentiments
expressed during her testimony, had been disclosed to the defense
before trial and he does not show that the information contained in
that document was material for purposes of a Brady claim.                  See
Murphy, 901 F. 3d at 598 ( "If the evidence provides only incremental
impeachment value,       it    does not     rise to   the level     of   Brady
materiality.") (quoting Miller v. Dretke, 431 F.3d 241, 251 (5th
Cir. 2005)). Morris does not otherwise show that the state court's
decision to reject his claim was contrary to or an unreasonable
application of Brady.         Therefore, he is not entitled to relief on
this claim.

B.    Several Ineffective-Assistance Claims are Procedurally Barred

      The respondent notes that Morris did not raise all of the
arguments and allegations that he presents in support of his claims
for ineffective assistance of counsel           ( Claims 1,   3,   and 4) on
direct appeal or in his State Habeas Application under Article



      Court Reporter's Record, vol. 5, Docket Entry No. 12-19,
      29
pp. 6-7, 10, 13, 20, 27-28.
                                     -14-
       Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 15 of 34



11.07.30 Arguing that Morris did not exhaust state court remedies

before seeking federal review as required by 28 u.s.c. § 2254(b),
the respondent contends that these claims are now barred from
federal review by the doctrine of procedural default.31
        As noted above, a petitioner is required by the federal habeas

corpus statutes to exhaust all state court remedies before seeking
federal review.            See 28 U.S.C. §      2254(b).      To satisfy the
exhaustion requirement the petitioner must first present his claims
to the highest state court in a procedurally proper manner so that
the state court is given a fair opportunity to consider and pass
upon challenges to a conviction before those issues come to federal
court for habeas corpus review.             See O'Sullivan v. Boerckel, 119

S. Ct . 1728, 1732-33 (1999); see also Johnson v. Cain, 712 F.3d
227,         231   (5th   Cir.   2013)   (explaining   that   the   exhaustion
requirement found in§ 2254(b) "is satisfied when the substance of
the federal claim is 'fairly presented' to the highest state court
on direct appeal or in state post-conviction proceedings").                 The
Fifth Circuit has recognized that where a                  petitioner lodges
multiple claims for ineffective assistance of counsel each distinct
allegation of ineffective assistance must be exhausted. See Jones
v. Jones, 163 F.3d 285, 296-98 (5th Cir. 1998).                The exhaustion
requirement is not met where the petitioner presents new legal


        30
             Respondent's MSJ, Docket Entry No. 11, pp. 6-10.
        31   Id.
                                         -15-
     Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 16 of 34



theories or factual claims in his federal habeas petition.                    See
Moore v. Quarterman, 454 F.3d 484, 491 (5th Cir. 2006).
       In Claims One and Four, Morris contends that his trial counsel
was ineffective for failing to object when the State called Nicole
Miller to testify solely for the purpose of impeaching her "as a
mere        subterfuge    to   introduce     inadmissible   evidence   during
punishment." 32 In his supporting memorandum, Morris elaborates that
his counsel should have objected to Miller's testimony on the
grounds that the State was attempting to admit evidence of an
extraneous offense that should have been excluded under Rule 403 of
the Texas Rules of Evidence because it consisted of "inadmissible
hearsay evidence" and "inadmissible victim character comparison

evidence [ . ] " 33     Morris acknowledges that he did not raise these
arguments previously in state court and that these claims are
unexhausted.34
       In Claim Three, Morris contends that his trial counsel was
ineffective for failing to conduct an independent investigation of
the facts.35      Morris contends that counsel was deficient because he
knew that Miller was on the State's witness list, but failed to

investigate and retrieve the statements she provided in connection


      Petition, Docket Entry No. 1, pp.
       32
                                                       6,   7;   Petitioner's
Memorandum, Docket Entry No. 2, pp. 4, 15.
       33
            Petitioner's Memorandum, Docket Entry No. 2, at 4.
       34
            Id. at 6.
       35
            Petition, Docket Entry No. 1, p. 7.
                                      -16-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 17 of 34



with     his       previous   conviction   for   assault   involving   domestic

violence against her. 36          Morris also contends that counsel failed
to secure "video footage from the police station showing accurate
footage of the alleged assault, and medical records to show pre­
existing injuries of the [complainant] that the State was allowed
to [attribute] to [Morris] ." 37           The state court records show that
Morris previously claimed that counsel was ineffective for failing
to locate Miller's previous statements, but he did not claim that
his counsel was deficient for failing to obtain video footage or
medical records.38 As a result, his claim that counsel was deficient
for failing to obtain video footage and medical records                       is
unexhausted.
        Because of the well-established rule in Texas that prohibits
successive writ applications, Morris's failure to exhaust state
court remedies when he had the chance to do so constitutes a
procedural default that is adequate to bar federal review.                   See
Neville v. Dretke, 423 F.3d 474, 480 (5th Cir. 2005) (concluding
that unexhausted claims, which could no longer be raised in state
court        due   to   Texas's   prohibition    on   successive   writs,   were
procedurally defaulted); see also Finley v. Johnson, 243 F.3d 215,
220 (5th Cir. 2001) (same) (citing Fearance v. Scott, 56 F.3d 633,
642 (5th Cir. 1995)).

        3
         6Id.

        37
             Id.; Petitioner's Memorandum, Docket Entry No. 2, pp. 14-15.
       38
             State Habeas Application, Docket Entry No. 12-24, p. 12.
                                       -17-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 18 of 34



     Federal habeas corpus review of a defaulted claim is available
only if the petitioner can demonstrate:        (1) "cause for the default
and actual prejudice as a result of the alleged violation of
federal law," or (2) that "failure to consider the claims will
result in a fundamental miscarriage of justice."               Coleman v.

Thompson, 111 S. Ct. 2546, 2565 (1991).        To satisfy the exception
reserved for fundamental miscarriages of justice a petitioner must
provide the court with evidence that would support a "colorable
showing of factual innocence."        Kuhlmann v. Wilson, 106 S. Ct.
2616, 2627 (1986).

     In an effort to excuse his default, Morris invokes Martinez v.

Ryan, 132 S. Ct. 1309 (2012), noting that he did not have the
assistance of counsel on state collateral review, where Texas law
requires claims of ineffective-assistance to be raised. 39                  In
Martinez, the Supreme Court held that where state law provides that
"claims of ineffective assistance of trial counsel must be raised
in an initial-review collateral proceeding, a procedural default
will not bar a federal habeas court from hearing a substantial
claim of ineffective assistance at trial if, in the initial-review
collateral proceeding, there was no counsel or counsel in that
proceeding was ineffective."        Id. at 1320; see also Trevino v.
Thaler, 133 S. Ct. 1911, 1921 (2013) (recognizing that the "narrow
exception" created by Martinez applies in Texas, where claims of


     39
          Petitioner's Memorandum, Docket Entry No. 2, pp. 6-7.
                                   -18-
     Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 19 of 34



ineffective assistance of trial counsel are precluded from direct

appeal "as a matter of course").
      To excuse a procedurally defaulted claim of ineffective
assistance against trial counsel under this narrow exception a
petitioner must show that (1) he lacked the assistance of appointed
counsel during his first meaningful opportunity to raise that

ineffective-assistance claim on collateral review or, if counsel

was appointed, his counsel was constitutionally ineffective; and
(2) the defaulted ineffective-assistance claim "is a substantial
one, which is to say that the [petitioner] must demonstrate that

the claim has some merit." Martinez, 132 S. Ct. at 1318. Although
the record confirms that Morris represented himself on state
collateral review, he does not show that the exception in Martinez
applies to excuse his procedural default because he does not
establish that any of his ineffective-assistance claims have merit

for reasons discussed in more detail below.

C.    The Ineffective-Assistance Claims Lack Merit

      A criminal defendant's right to effective assistance of
counsel is guaranteed by the Sixth Amendment.               See U.S. CONST.
amend. VI; McMann v. Richardson, 90 S. Ct. 1441, 1449 n.14 (1970)
("It has long been recognized that the [Sixth Amendment] right to
counsel is the right to the effective assistance of counsel.")
(citations omitted).      Claims for ineffective assistance of counsel
are governed by the standard announced in Strickland v. Washington,

                                     -19-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 20 of 34



104 S. Ct. 2052 (1984).            To prevail under the Strickland standard

a criminal defendant must demonstrate                (1) that his counsel's
performance was deficient and (2) that the deficient performance
resulted in prejudice.            Id. at 2064.     "Unless a defendant makes
both showings, it cannot be said that the conviction . . . resulted

from a breakdown in the adversary process that renders the result
unreliable."          Id.
        "To satisfy the deficient performance prong,              'the defendant
must show that counsel's representation fell below an objective

standard of reasonableness.'"             Garcia v. Stephens, 793 F.3d 513,
523 (5th Cir. 2015)             (quoting Strickland, 104 S. Ct. at 2064).
"This is a 'highly deferential' inquiry, attended by 'a strong
presumption that counsel's conduct falls within the wide range of
reasonable professional assistance.'" Id. (quoting Strickland, 104
S . Ct. at 2065).           "It is only when the lawyer's errors were so
serious       that    counsel     was   not   functioning    as   the   'counsel'
guaranteed .           . by the Sixth Amendment that Strickland's first
prong is satisfied."            Buck v. Davis, 137 S. Ct. 759, 775 (2017)
(citation and internal quotation marks omitted).
     To satisfy the prejudice prong, "the defendant must show that
there    is    a     reasonable     probability   that,     but   for   counsel's
unprofessional errors, the result of the proceeding would have been
different."          Strickland, 104 S. Ct. at 2068.        A habeas petitioner
must "affirmatively prove prejudice."             Id. at 2067.     A petitioner
cannot satisfy the second prong of Strickland with mere speculation

                                         -20-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 21 of 34



and conjecture.      See Bradford v. Whitley, 953 F.2d 1008, 1012 (5th

Cir. 1992). Conclusory allegations are insufficient to demonstrate
either deficient performance or actual prejudice.              See Day v.
Quarterman, 566 F.3d 527, 540-41 (5th Cir. 2009).


     1.      Failure to Object Based on Rule 403

     In portions of Claim 1 and 4, Morris contends that his trial
counsel was deficient for failing to object after the State called

Nicole Miller as a witness during the punishment phase of the
proceeding solely for the purpose of impeaching her testimony with
a prior inconsistent statement about Morris's previous conviction
for assault involving domestic violence against her. 40              Morris
contends that the State called Miller to the stand as "subterfuge"
for the improper purpose of eliciting testimony about an extraneous
offense, but that his trial attorney failed to object under Rule
403 of the Texas Rules of Evidence,            which excludes relevant
evidence     where   its   probative   value   was   outweighed     by      its
prejudicial effect. 41
     Morris does not demonstrate that an             objection based on

Rule 403 would have been successful if one had been raised.                  In


     40
          Petition, Docket Entry No. 1, pp. 6, 7.
      Petitioner's Memorandum, Docket Entry No. 2, pp. 10, 16.
     41

Rule 403 of the Texas Rules of Evidence, which is identical to Rule
403 of the Federal Rules of Evidence, provides as follows:     "The
court may exclude relevant evidence if its probative value is
substantially outweighed by a danger of one or more of the
following: unfair prejudice, confusing the issues, misleading the
jury, undue delay, or needlessly presenting cumulative evidence."
                                   -21-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 22 of 34



response to a different objection raised by counsel, the prosecutor

explained that she called Miller as a witness during the punishment
phase of his trial on domestic violence charges to establish that
Morris had been convicted previously of perpetrating an assault

involving domestic violence against Miller. 42           Pointing to the
brutal nature of the assault and Morris's status as a repeat

offender, the prosecutor noted that Miller's testimony about the
underlying facts of that offense was "highly relevant" to the issue
of punishment.43
     A Texas trial court has broad discretion in determining the
admissibility of evidence presented at the punishment phase of the
proceedings. See Mitchell v. State, 546 S.W.3d 780, 788 (Tex. App.
- Houston [1st Dist.] 2018, no pet.) (citation omitted).                "The
purpose of the bifurcated trial procedure - first guilt and then
sentencing - is to 'take the blindfolds off the judge or jury when

it came to assessing punishment                  thus allow[ing]   evidence

critical to an enlightened determination of punishment                      I II




Ellison v. State,     201 S.W.3d 714,      718    (Tex. Crim. App. 2006)
(quoting Davis v. State,      968 S.W.2d 368, 372        (Tex. Crim. App.
1998)) (alteration in original).          "Relevancy in the punishment
phase is 'a question of what is helpful to the jury in determining
the appropriate sentence for a particular defendant in a particular


      Court Reporter's Record, vol. 5, Docket Entry No. 12-19,
     42

pp. 8-9.
     43
          Id. at 9.
                                   -22-
     Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 23 of 34



case."'    Id. at 719 (quoting Rogers v. State, 991 S.W.2d 263, 265

(Tex. Crim. App. 1999)).
      The Texas Legislature "has expressly provided that 'relevant'
punishment evidence includes                extraneous-offense evidence."
Sims v.     State,   273   S.W.3d 291,      295 (Tex.       Crim. App. 2008)

(discussing Tex. Code Crim. Proc. art 37.07,            §   3(a)(1)). 44   Thus,
the prosecution is authorized to introduce the underlying facts of
an extraneous offense during the punishment phase of a trial.                 See
Sims, 273 S.W.3d at 295; see also Davis, 968 S.W.2d at 373.
      In support of his contention that counsel should have raised
an   objection    under    Rule   403,   Morris   contends      that   Miller's
testimony about her statements to police, which implicated him in
the offense of assault involving domestic violence,                 was unduly
prejudicial because it constituted "hearsay" in violation of "the


      See Tex. Code Crim. Pro. art. 37.07,
      44
                                                            §   3(a)(1),   which
provides as follows:
      Regardless of the plea and whether the punishment be
      assessed by the judge or the jury, evidence may be
      offered by the state and the defendant as to any matter
      the court deems relevant to sentencing, including but not
      limited to the prior criminal record of the defendant,
      his general reputation, his character, an opinion
      regarding his character, the circumstances of the offense
      for which he is being tried, and, notwithstanding Rules
      404 and 405, Texas Rules of Evidence, any other evidence
      of an extraneous crime or bad act that is shown beyond a
      reasonable doubt by evidence to have been committed by
      the defendant or for which he could be held criminally
      responsible, regardless of whether he has previously been
      charged with or finally convicted of the crime or act.
Tex. Code Crim. Pro. art. 37.07 §3(a)(1).

                                     -23-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 24 of 34



principle laid down in Bruton v. U.S., [88 S. Ct. 1620]           (1968)."45

Morris's argument is misplaced.        In Bruton the Supreme Court held
that the admission of a co-defendant's confession during a joint
trial "violated [Bruton's] right of cross-examination secured by
the Confrontation Clause of the Sixth Amendment."            Id. at 1622.
Aside from the fact that Miller's statements do not qualify as a
confession improperly admitted at a joint trial of co-defendants,

Morris does not demonstrate that he was denied the right to
confront and cross-examine Miller about her statements and the
record establishes that he did so.46       Because Morris does not show
that Bruton applies,      he does not establish that counsel was
deficient for failing to raise this objection.              See Turner v.

Quarterman,     481 F.3d 292,    298   (5th Cir. 2007)      (holding that
"counsel cannot have rendered ineffective assistance of counsel by
failing to make an objection that would have been meritless") ;
Green v. Johnson, 160 F.3d 1029, 1037 (5th Cir. 1998) ("[F]ailure
to make a frivolous objection does not cause counsel's performance
to fall below an objective level of reasonableness.").
     Morris does not otherwise demonstrate that Miller's testimony
about the facts underlying the offense of assault involving
domestic violence was irrelevant to the punishment proceeding at
his trial for the same offense or that this evidence should have
been excluded as more prejudicial than probative.          Because Morris


     45
          Petitioner's Memorandum, Docket Entry No. 2, p. 10.
      See Court Reporter's Record, vol. 5, Docket Entry No. 12-19,
     46

pp. 13-24, 27-29.
                                   -24-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 25 of 34



does not establish that an objection based on Rule 403 would have

been sustained, he fails to show that his counsel was deficient or
that he was harmed as a result.            See Paredes v. Quarterman, 574
F.3d 281,      291     (5th Cir. 2009).     Accordingly,     Morris does not
demonstrate that his counsel was ineffective for failing to raise
this objection and he is not entitled to relief on this claim.


     2.       Failure to Object to Victim Character Comparison Evidence

     In both Claim 1 and Claim 4, Morris argues that his trial
counsel should have objected to Miller's testimony, in which she
denied     that   Morris    assaulted     her,   on   the   grounds   that   it
constituted improper         "victim character comparison evidence." 47
Morris appears to contend that he was prejudiced by his counsel's

failure to object to Miller's testimony because the prosecutor
later commented during her closing argument on punishment that
victims of domestic violence tend to minimize or "block out all the
horrific things that have been done to them." 48            Morris contends,
therefore, that Miller's testimony should have been excluded under

Rule 403 because it allowed the prosecutor to make an improper
comparison between the complainant, Miller, and other victims of
domestic violence. 49



     47
          Id. at 10, 12.
      Id. at 11 (citing Court Reporter's Record vol. 5, p. 67,
     48

lines 2-25, and p. 68, lines 1-8).
     49
          Id. at 12.
                                    -25-
      Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 26 of 34



        In support of his claim that the testimony should have been

excluded under Rule 403, Morris relies primarily on Mosley v.
State, 983 S.W.2d 249 (Tex. Crim. App. 1998). 50           In that case, the
Texas Court of Criminal Appeals held that " [b] oth victim impact and
victim character evidence" from close family members are admissible
during the punishment phase of a capital murder trial "to show the
uniqueness of the victim, the harm caused by the defendant, and as
rebuttal to the defendant's mitigating evidence."            Id. at 262. The

Court of Criminal Appeals clarified, however, that Rule 403 limits
the admissibility of this evidence when it encourages comparisons
based upon the greater or lesser worth or morality of the victim.
Id.     While the Court did not articulate a bright-line rule, it
commented that " [w] hen the focus of the evidence shifts from
humanizing the victim and illustrating the harm caused by the
defendant to measuring the worth of the victim compared to other
members of society then the State exceeds the bounds of permissible


       Id. Morris also references Hughes v. State, 4 S. W.3d 1 (Tex.
        50

Crim. App 1999), which addressed a claim of improper impeachment
with a prior inconsistent statement "as a mere subterfuge to get
before the jury evidence not otherwise admissible," holding that
decisions about whether such impeachment was allowed were governed
by Rule 403. Id. at 4 (citations omitted).        See Petitioner's
Memorandum, Docket Entry No. 2, p. 16. The state court of appeals
rejected Morris's claim that the prosecutor called Miller to
testify solely for the improper purpose of impeaching her with a
prior inconsistent statement, observing that his reliance on Hughes
was "misplaced," because Morris did not raise a proper objection
under Rule 403 and that such an objection would have been invalid
in any event because the State was authorized to introduce
testimony related to his extraneous offense during the punishment
phase of trial. Morris, 530 S.W.3d at 294-95. Therefore, the
court does not address this argument further.
                                      -26-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 27 of 34



testimony."    Id.; see also Hayden v. State, 296 S.W.3d 549, 553
(Tex. Crim. App. 2009) (recognizing that victim character evidence
that is introduced for the purpose of demonstrating "a victim's
comparative worth as a human being [is] not admissible during the
punishment phase") (citing Goff v. State, 931 S.W.2d 537, 556 (Tex.

Crim. App. 1996)).
     The   holding   in   Mosley   is     inapplicable   because    Miller's
testimony was not offered to show her character as a victim or her
comparative worth as a human being, but was offered as evidence of
an extraneous offense that Morris committed against her and the
harm inflicted by Morris during that offense. As a result, Morris
does not demonstrate his proposed objection under Rule 403 on this
basis would have been sustained if raised at the time that Miller
was testifying.
     To the extent that Morris claims that his trial counsel should
have objected to the prosecutor's closing argument about victims
who "block out" instances of domestic violence, the record reflects
that her comments were based on evidence in the record.                     The
complaining witness testified during the punishment phase that
Morris had assaulted her so many times during their relationship
she could not remember all of them,          acknowledging that she had
emotionally "blocked off" certain memories of these assaults. 51 The
prosecutor    also   referenced    testimony     from    Morris's    former
girlfriend,   Aurtedshia Williams,        who stated that she did not


      Court Reporter's Record, vol. 4, Docket Entry No. 12-18,
     51

p. 109.
                                   -27-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 28 of 34



remember an incident in which the police were called to investigate

reports of an aggravated kidnapping and observed that she was

injured.52
     Because the prosecutor's argument was based on evidence in the
record or a reasonable deduction from that evidence, her comments

were not improper under Texas law. See,�' Dorsey v. State, 209

S.W.2d 207, 209 (Tex. Crim. App. 1986)       (observing that permissible

areas of argument for a prosecutor include:        (1) a summation of the
evidence;     (2) a reasonable deduction from the evidence;          (3)    an
answer to argument of opposing counsel; and (4) a plea for law
enforcement)     (citations omitted) .     For this additional reason,
Morris fails to demonstrate that counsel had, but failed to make,
an objection that would have been sustained by the trial court.
Accordingly, he does not demonstrate that counsel was deficient for
failing to object to inadmissible victim character comparison
evidence or argument and he is not entitled to relief on this
claim.


     3.      Failure to Investigate or Obtain Miller's Statements

     In one portion of Claim 3, Morris alleges that his trial
counsel was deficient for failing to investigate Miller prior to
trial to determine whether she had made prior statements that could
be used to impeach her testimony.53          This claim was raised and


     52
          Id. at 74-75, 78.
      Petition, Docket Entry No. 1, p. 7; Petitioner's Memorandum,
     53

Docket Entry No. 2, p. 14.
                                   -28-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 29 of 34



rejected on state habeas review, where the court concluded that

Morris failed to show that his counsel was ineffective under the
Strickland standard.54
     Where an ineffective-assistance claim was rejected by the
state court, the Supreme Court has clarified that the issue on

federal     habeas   review   is    not     whether   "'the   state   court's
determination' under the Strickland standard 'was incorrect but
whether that determination was unreasonable - a substantially
higher threshold.'"      Knowles v. Mirzayance, 129 S. Ct. 1411, 1420
(2009) (citation omitted).         When applied in tandem with the highly
deferential standard found in 28 U.S. C. § 2254(d), review of
ineffective-assistance claims is "doubly deferential" on habeas
corpus review.       Id. at 1413; see also Richter, 131 S. Ct. at 788
(emphasizing that the standards created by Strickland and§ 2254(d)
are both "highly deferential," and "'doubly' so" when applied in
tandem) (citations and quotations omitted); Beatty v. Stephens, 759
F.3d 455, 463 (5th Cir. 2014) (same).
     The state habeas corpus court rejected Morris's ineffective­
assistance claim regarding counsel's failure to conduct an adequate
pretrial investigation of Miller.55          The state habeas corpus court
noted that the intermediate court of appeals had already found that
Miller's affidavit, which trial counsel was purportedly deficient


     54
          Findings and Conclusions, Docket Entry No. 12-26, pp. 38,
40-41.
     55
          Findings and Conclusions, Docket Entry No. 12-26, at 38.
                                     -29-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 30 of 34



for not retrieving before trial, was "immaterial in light of the

trial testimony," and would not support a Brady violation.56                The
state habeas corpus court concluded, therefore, that Morris failed
to show he was "harmed by any alleged deficiency in trial counsel's

pretrial investigation pertaining to the Nicole Miller statements
or affidavit." 57

     A     habeas   corpus   petitioner    who   alleges   a   failure      to
investigate on the part of his counsel must state with specificity
what the investigation would have revealed and how it would have
changed the outcome of his trial.         See Miller v. Dretke, 420 F.3d
356, 361 (5th Cir. 2005) (citing United States v. Green, 882 F.2d
999, 1003 (5th Cir. 1989)).        Morris does not make this showing
here. As noted above in connection with Morris's Brady claim, the

record confirms that Miller, who denied that Morris assaulted her
and blamed the attack on an unknown assailant, testified about the
facts asserted in the affidavit that counsel allegedly failed to
uncover during his pretrial investigation. 58       Because the substance
of the affidavit was presented during Miller's testimony, Morris
fails to show that he was deprived of evidence material to his
defense or that he was prejudiced as a result of any failure to
investigate by his defense counsel.          Under these circumstances,


     56
          Id. (citing Morris, 530 S.W.3d at 290-94).


      Court Reporter's Record, vol. 5, Docket Entry No. 12-19,
     58

pp. 6-7, 10, 13, 20, 27-28.
                                   -30-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 31 of 34



Morris fails to show that the state habeas corpus court's decision
to reject his ineffective-assistance claim was contrary to or
involved an unreasonable application of the Strickland standard.

Therefore, he is not entitled to relief on this claim.


       4. Failure To Investigate Video Footage and Medical Records

       Morris also contends in Claim 3 that his counsel was deficient
for failing to secure "video footage from the police station
showing accurate footage of the alleged assault,                   and medical
records to show pre-existing injuries of the complainant [.] " 59
Morris        contends   that    "video   surveillance    from     the   Police
Station ['s]       outer perimeters which captured footage of               [his]
encounter with the complainant" would have contradicted the State's
evidence. 60 Morris contends further that "existing medical records

were        not   retrieved     by   defense   counsel   showing     that    the

complainant's injuries were not the result of the instant alleged
brutal assault." 61
       Morris does not provide video footage or medical records in
support of his claim or show that this evidence exists.              Likewise,
he does not allege specific facts showing how the alleged video
footage or medical records would have contradicted the overwhelming



       59
            Petition, Docket Entry No. 1, p. 7.
       60
            Petitioner's Memorandum, Docket Entry No. 2, p. 14.
       &1Id.
                                       -31-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 32 of 34



evidence introduced against him at trial,              which included eye­
witness    testimony   from   individuals      who   saw    Morris   grab   the
complainant and force her into his car then chase her through a
field after she escaped and ran inside a Family Dollar store, where
surveillance footage showed him chasing her and attempting to drag

her back to his car until bystanders intervened. 62                    Morris's
conclusory allegations are not sufficient to demonstrate that his
attorney was deficient for failing to investigate or prepare for
trial.    See Day, 566 F.3d at 540-41; see also Lincecum v. Collins,
958 F.2d 1271, 1279 (5th Cir. 1992) (denying habeas relief where
petitioner "offered nothing more than the conclusory allegations in
his pleadings" to support claim that counsel was ineffective for
failing    to   investigate   and    present   evidence).        Under    these

circumstances,     Morris     does   not    show     that   he   was     denied

constitutionally effective counsel under Strickland.
     Absent a valid claim for relief, Morris does not show that he
is entitled to a federal writ of habeas corpus under 28 U.S.C.
§ 2254(d), and his Petition must be dismissed.



      See Court Reporter's Record, vol. 3, Docket Entry No. 12-17,
     62

pp. 14-21 (testimony of Arabia Whitfield, who saw Morris chasing
the complainant with his car through a grassy field until she fled
into the Family Dollar store); pp. 77-78 (testimony of Sergeant
Lancaster, who photographed the complainant's injuries); pp. 89-96
(testimony of the complainant, Shinika Rose, describing the assault
and what happened in the store as shown on the surveillance video,
which was published for the jury); pp. 105-09 (testimony of Michael
Cappelli, who saw Morris grab the complainant and force her into
his car) .
                                     -32-
      Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 33 of 34



                     IV.       Certificate of Appealability

        Rule 11 of the Rules Governing Section 2254 Cases requires a
district court to issue or deny a certificate of appealability when
entering a final order that is adverse to the petitioner.                        A
certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional
right," 28 U.S.C.          §   2253 (c) (2), which requires a petitioner to
demonstrate      "that     'reasonable jurists would find the district
court's assessment of the constitutional claims                   debatable or
wrong.'"     Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004) (quoting
Slack v. McDaniel, 120 S. Ct.               1595, 1604    (2000)).     Under the
controlling standard this requires a petitioner to show that
"jurists of reason could disagree with the                 [reviewing]   court's

resolution of his constitutional claims or that jurists could
conclude the issues presented are adequate to deserve encouragement
to proceed further."            Buck v. Davis, 137 S. Ct. 759, 773 (2017)

(citation and internal quotation marks omitted).
       A district court may deny a certificate of appealability,
sua sponte, without requiring further briefing or argument.                    See
Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000).                   After
careful review of the pleadings and the applicable law, the court
concludes that reasonable jurists would not find the assessment of
the    constitutional          claims   debatable   or   wrong.      Because   the
petitioner does not demonstrate that his claims could be resolved


                                         -33-
   Case 4:19-cv-04189 Document 17 Filed on 07/31/20 in TXSD Page 34 of 34



in a different manner, a certificate of appealability will not

issue in this case.

                       V.   Conclusion and Order

     The court ORDERS as follows:

     1.   Respondent's Motion for Summary Judgment            (Docket
          Entry No. 11) is GRANTED.

     2.   The Petition for a Writ of Habeas Corpus By a
          Person in State Custody filed by Derrick Morris
          (Docket Entry No. 1) is DENIED, and this action
          will be dismissed with prejudice.

     3.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and
Order to the parties.

     SIGNED at Houston, Texas, on this the 31st day of July, 2020.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -34-
